DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3 have been canceled.  Claims 2, 4-7, 10 and 11 have been amended.  Claim 16 has been added.  Claims 2, 4-8, 10-12, 14 and 16 are pending and under consideration.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
(i) in claim 2, the second structure on the bottom of page 2 is illegible; and
(ii) in claim 4, there is an extraneous dashed line in between the fourth and fifth structures, and the sixth structure is lacking the same dashed line to indicate attachment at the terminal amine group.
  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4, 8 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 is now dependent on claim 2.  Claim 2 requires the specific structures of 8128AA1, 8152AA1, 8132AA1 and 8190AA1. Although the first, second and sixth structure of claim 4 are commensurate with the “CG” connecting group of formula I, none of the structures in claim 4 are present as the CU moiety in claim 2 limited by the specific structures of 8128AA1, 8152AA1, 8132AA1 and 8190AA1.  Thus, claim 4 fails to include all the limitations of claim 2 on which it depends.  
Claim 8 requires the antibody-drug conjugate of claim 7 having the formula selected from 8154AA1, 8155AA1, 8177AA1, 8178AA1, 8176AA1, 8179AA1, 8205AA1, 8202AA1, 8193AA1, 8194AA1, 8212AA1, 8213AA1, 8218AA1, or 8219AA1.  Claim 7 is dependent on claim 2 which is limited to the specific structures of 8128AA1, 8152AA1, 8132AA1 and 8190AA1 prior to attachment of the antibody.   Structures 8205AA1, 8202AA1, 8218AA1, and 8219AA1 are not commensurate with the specific structures of 8128AA1, 8152AA1, 8132AA1 and 8190AA1 required in claim 2.  Further, said structures 8205AA1, 8202AA1, 8218AA1, and 8219AA1 do not comprise the histone deacetylase inhibitor ST7464AA1 required in claim 2.  Thus, claim 8 fails to include all the limitations of claim 2 on which it ultimately depends. 
Claim 8 includes the antibody drug conjugates of 8212AA1 and 8213AA1 which encompass an anti-CD4 antibody and antibodies against the specific SK3 CD4 clone (CD4/SK3).  Claim 8 is dependent on claim 7 which requires that the antibody be selected from Trastuzumab, Cetuximab, Bevacizumab and Panitumumab.  None of Trastuzumab, Cetuximab, Bevacizumab or Panitumumab are CD4 antibodies.  Thus, claim 8 fails to include all the limitations of claim 7 on which it depends.
Claim 16 embodies the antibody-drug conjugate of claim 5, wherein the histone deacetylase inhibitor comprises c-met or integrin receptors.  Claim 5 depends on claim 2 which requires the histone deacetylase inhibitor ST7464AA1, which is a small molecule drug with a free sulfhydryl group.  As such, a histone deacetylase inhibitor comprising c-met or integrin receptors is not the histone deacetylase inhibitor ST7464AA1.  Thus, claim 16 fails to include all the limitation of claim 2 on which it ultimately depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-8, 10-12, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “antibody-drug conjugate of formula (I) D-(CU)m-(S1)n-L-(S2)o-(CG)p-Ab, (Formula 1)” wherein “D is a histone deacetylase inhibitor drug thiol-based inhibitor, ST7464AA1, having  the following formula:

    PNG
    media_image1.png
    164
    217
    media_image1.png
    Greyscale
 .”
Claim 2 further states “wherein the histone deacetylase inhibitor drug and a payload comprising the structure of D-(CU)m-(S1)n-L-(S2)o-(CG)p- of formula 1” is a compound selected from the specific structures of 8128AA1, 8152AA1, 8132AA1 and 8190AA1.  It is noted that the specific structures of 8128AA1, 8152AA1, 8132AA1 and 8190AA1 incorporate the conjugated form of ST7464AA1.  It is unclear if claim 2 requires a separate histone deacetylase drug in addition to the payload of ST7464AA1 incorporated into the conjugate of formula 1.
Claim 2 recites “CG is a connecting group formed after conjugation of the cysteine thiol or lysine amino groups of an antibody  which can be absent.  However, claim 2 requires that the compounds of formula I are 8128AA1, 8152AA1, 8132AA1 and 8190AA1, all of which have a connecting group for attachment to a cysteine thiol or lysine amino acid of an antibody.  None of 8128AA1, 8152AA1, 8132AA1 and 8190AA1 represent a connecting group formed after the conjugation to a thiol or lysine group of an antibody.  See Yao et al, International Journal of Molecular Science, 2016, Vol. 17, 16 pages,  (page 3/16, Scheme 2 and page 6/16, scheme 8) for illustration of the fate of the 

    PNG
    media_image2.png
    35
    31
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    50
    38
    media_image3.png
    Greyscale
end groups after conjugation with a free thiol or lysine group of the antibody.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The originally filed specification states:

The antibody used in the claimed antibody-drug-conjugate is particularly an antibody directed against an EGFR family protein. Specifically, the antibody may be directed to the ErbB1, ErbB2 or ErbB3 receptors. The same payloads conjugated to other antibodies can be directed against other receptors internalized by tumor cells to release the HDACi.
For example, in analogy to EGFR, c-Met implicated in the growth, survival and spread of various human cancers and overexpressed in different solid tumors is internalized in response to HGF (hepatocyte growth factor) binding, leading to c-Met ubiquitination and degradation (Mellman 2013 Cold Spring Harb Perspect Biol 5:a016949).
In addition, integrins have major roles in tumor-stroma interactions and aberrant recycling of 25 different integrin heterodimers is involved in tumor growth, invasion, metastasis and evasion of apoptosis (Mosesson 2008 Nat Rev Cancer 8: 835-50).

Clearly, c-met and integrins are being contemplated by the specification as targets for the antibody-conjugates of the invention.  One of skill in the art would not conclude upon reading of the specification that c-met and integrins are histone deacetylase inhibitors. 

Conclusion
All claims are rejected.
All rejections and claim objections as set forth in the previous Office action are withdrawn in light of applicant’s amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The examiner suggests, for greater clarity, the following amendments:
 
Claim 2. A drug conjugate comprising the thiol-based histone deacetylase drug 

    PNG
    media_image1.png
    164
    217
    media_image1.png
    Greyscale
 ;


Wherein the drug conjugate is a compound selected from: 

    PNG
    media_image4.png
    219
    516
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    215
    514
    media_image5.png
    Greyscale

Claim 4 	is canceled.
Claim 5.	A antibody-drug conjugate comprising the drug conjugate of claim 2, wherein the antibody is directed against a receptor internalized by tumor cells to release the histone deacetylase.
Claim 6.	The antibody drug conjugate of claim  5 wherein the antibody is an anti-EGFR family protein antibody.
Claim 7.	The antibody drug conjugate of claim  5 wherein the antibody is selected from Trastuzumab, Cetuximab, Becacizumab and Panitumumab.

Claim 8.	The antibody drug conjugate of claim 5 having a structure selected from: 

    PNG
    media_image6.png
    492
    484
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    220
    483
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    236
    485
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    237
    484
    media_image9.png
    Greyscale
.
Claim 10.	A pharmaceutical composition comprising an antibody-drug conjugate of claim 5 and a pharmaceutically acceptable excipient.
Claim 11.	A method of treating a cancer expressing a receptor selected from ErbB1, ErbB2 or ErbB3, comprising administering an antibody-drug conjugate of claim 6 or a pharmaceutical composition  of claim 6 to a patient in need thereof, wherein the antibody drug conjugate binds to ErbB1, ErbB2 or ErbB3 of said cancer. 
Claim 12.	The method of claim 11, wherein the cancer is selected from the group consisting of lung cancer, peritoneal cancer, breast cancer, colon cancer, brain cancer, head and neck cancer, endometrial cancer, cervical-endometrial cancer, renal cancer, pancreatic cancer, gastric cancer, colon cancer, appendiceal cancer, oesophageal cancer, ovarian cancer, prostate cancer, leukemia, pseudomyxoma peritonei, liver metastasis and abdominal sarcoma of non-gut tissues.
Claim 14.	The method of claim 12, wherein the antibody drug conjugate or the pharmaceutical composition is in a formulation suitable for local delivery by nebulization.
Claim 16.	The antibody drug conjugate of claim 5, wherein the antibody is directed against c-met or an integrin receptor.
New claim 17.		The pharmaceutical composition of claim 10 in a formulation suitable for local delivery by nebulization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643